DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Response to Amendment
The Amendment filed on 07/19/2021 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Kim, applicant’s representative, on 08/02/2021.
The application has been amended as follows: 
4. (Currently Amended) The slowing mechanism of claim 1, wherein the slot is a circular slot, a center of a circular slot being on an axis of the shaft.
a circumference of the circular slot, and the slowing contour is provided - in a middle position between the first end and the second end, or, - adjacent to one of the first end and the second end.
6. (Currently Amended) The slowing mechanism of claim 1, wherein the protrusion comprises two drive surfaces adapted to apply a force on the pin to move the rocker in a first moving direction in response to the rotation of the shaft in two opposite rotation directions.
8. (Currently Amended) The slowing mechanism of claim 1, wherein the protrusion is adapted to push the pin into the respective recess facing towards the protrusion, and the recess is adapted to push the pin back into the slot.
9. (Currently Amended) The slowing mechanism of claim 1, wherein the rocker is - pivotable around a pivot which is away from the pin, or - linearly movable.
10. (Currently Amended) The slowing mechanism of claim 8, further comprising a damping device for providing resistance against a movement of the rocker.
11. (Currently Amended) The slowing mechanism of claim 1, wherein the rocker comprises a counterweight.


Allowable Subject Matter
Claims 1, 4-14, 17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833